Citation Nr: 0638636	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  05-03 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right shoulder injury.  

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to service connection for a right hip 
disorder, to include as secondary to a service-connected 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service, which included the 
periods from April 1979 to April 1985, March 1987 to 
September 1987, and from May 1991 to September 1991.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In February 2006 the veteran withdrew his request for a Board 
hearing.  

The issues of service connection for a back disorder and 
right hip disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's residuals of a right shoulder injury are due to 
service.  


CONCLUSION OF LAW

The residuals of a right shoulder injury were incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records, to include records dated in May, 
June and September 1981 showed the veteran injured his "left 
shoulder" while lifting 800 pounds and was treated for a 
"left shoulder" ligament strain.  The veteran has argued 
that his service medical records misidentified his shoulder 
injury and that it was his right shoulder that was injured.  
A November 2002 VA examination provided a diagnosis of right 
shoulder strain with right shoulder impingement.  The 
examiner apparently based his findings on history as reported 
by the veteran and opined that it was likely as not that the 
veteran's right shoulder disorder was due to service.  The 
veteran subsequently was afforded another VA examination by a 
different examiner in April 2003, who reviewed the claims 
folder and noted that the veteran's service medical records 
indicated a left shoulder injury.  Nevertheless, this 
examiner asserted that he was in agreement with the November 
2002 VA opinion and concluded that the right shoulder problem 
was as likely as not service related.  The examiner explained 
that it is impossible to reconcile the apparent disagreement 
in the veteran's medical records from the recent past and 
active duty other than it would appear more likely that a 
right hand dominant male in an emergency situation would 
instinctively extend his right arm for grasping, rather than 
his left arm.  

In sum, the veteran hurt his shoulder during service and a VA 
opinion explained that it is more likely that it was his 
right shoulder that was injured.  The veteran has a current 
diagnosis of right shoulder disability, and VA examiners 
opined that residuals of his right shoulder disorder are due 
to service.  Thus, the totality of the evidence has suggested 
that there is a causal relationship between the veteran's 
service and his right shoulder disability.  Therefore, in 
giving the veteran the benefit of the doubt, the Board finds 
that the evidence is in favor with regard to the claim.  
Hence, service connection is warranted for residuals of a 
right shoulder injury.  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) and implementing regulations at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 
Vet. App. 195, 202 (2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
providing further guidance on VCAA notice requirements.  
However, with regard to the benefit being granted by the 
Board in this decision, the Board need not consider the 
question of VCAA compliance at this juncture since there is 
no detriment to the veteran in light of the favorable 
disposition.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for residuals of a right 
shoulder injury are granted.  To this extent the appeal is 
granted.  


REMAND

The veteran claims that he was in the Coast Guard Reserves 
from May 1985 to November 1994 and that he injured his back 
while on active duty for training in April 1990.  An April 
1990 medical record from the U.S. Coat Guard Suprtcen in 
Alameda, CA revealed that the veteran injured his back while 
lifting a load into a pick up truck and had a sudden onset of 
right low back pain.  The diagnosis was low back pain 
secondary to strain with spasm.  Nevertheless, the record is 
unclear as to whether the veteran had active duty for 
training or inactive duty training during April 1990.  
Verification of this information through the Personnel 
Information Exchange System has been unsuccessful.  
Therefore, further clarification is needed regarding the 
veteran's National Guard service.

The Court has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  Here, the veteran has 
raised the argument that his current right hip disability was 
caused by his low back disability.  The determination 
regarding the remanded issue of entitlement to service 
connection for low back disability obviously has a 
determinative influence on the veteran's claim for secondary 
service connection for right hip disability.  The Board 
therefore finds these issues to be inextricably intertwined.  
Thus, adjudication of the right hip disability claim will be 
held in abeyance pending further development of the veteran's 
service connection claim.

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  As these 
questions are involved in the present appeal and the case is 
being remanded, notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) should be provided that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The RO should verify the veteran's 
service for the year 1990 in the National 
Guard with the appropriate office in the 
Coast Guard Reserves in California, to 
include dates of the veteran's active duty 
for training and inactive duty training.  
The veteran's 1990 service medical and 
personnel records for his active duty for 
training and inactive duty training also 
should be obtained.  

3.  Should it be verified that the veteran 
had active duty for training or inactive 
duty training when he injured his back in 
1990, he should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of his current 
back and right hip disabilities.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  All clinical and any special 
test findings should be clearly reported.  
After reviewing the claims file (to 
specifically include service medical 
records) and examining the veteran, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
any current back and right hip disorder 
are related to service, to specifically 
include the April 1990 injury.  Further, 
if it is determined that the veteran 
suffers from a low back disability of 
service origin, the examiner should be 
asked to express the opinion as to whether 
at least as likely as not (a 50% or higher 
degree of probability) that any current 
right hip disability was caused or 
aggravated by the back disability.  A 
detailed rationale for all opinions 
expressed should be furnished.

4.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought are 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


